Citation Nr: 9911137	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  93-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to service connection for a right hand and 
wrist disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel
INTRODUCTION

The appellant had active naval service from December 1984 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in October 1995, 
when it was remanded to the RO for further development.  The 
RO failed to verify the appellant's Naval Reserve service 
dates, as requested by the Board in the October 1995 remand.  
However, this omission is not prejudicial to the appellant, 
since she is not contending that she is entitled to 
compensation for any disease or injury incurred or aggravated 
while serving on active duty for training, or for an injury 
incurred while serving on inactive duty for training.  The 
Board is satisfied in all other respects with the further 
development undertaken by the RO in accordance with the 
October 1995 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current right elbow disability.  

2.  There is no competent medical evidence of record of a 
current right hand or wrist disability.  

3.  There is no competent medical evidence of record of a 
current right knee disability.  

4.  There is no competent medical evidence of record 
indicating arthritis of multiple joints currently.  


CONCLUSION OF LAW

The claims seeking service connection for disabilities of the 
right elbow, hand, wrist, or knee, or for arthritis of 
multiple joints, are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court)  has held repeatedly 
that, in order for a claim seeking to establish service 
incurrence of a disability to be considered plausible, there 
must be competent evidence of a current disability; of 
incurrence of a disease or injury in service; and of a 
relationship or "nexus" between the current disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In the present case, the very extensive service medical 
records reflect treatments for acute stress fractures of the 
left ankle in December 1984-January 1985, which had resolved 
by May 1985; and treatments for acute and transitory right 
ankle sprains in January and November 1986.  X-ray studies of 
the right ankle in May 1985 and in January and November 1986 
disclosed no evidence of fracture or any other bony 
pathology.  In March 1987, the appellant complained of 
episodic, severe right elbow pain, particularly since trying 
to "pop" the right elbow.  Again, x-ray studies disclosed no 
significant findings, and the reported clinical assessment 
was of a soft tissue injury to the right arm.  

In July 1988, the appellant was treated for right knee 
infrapatellar pain following a fall down a flight of stairs.  
X-ray studies were again negative for any abnormality, and 
physical examination of the right knee disclosed only 
tenderness and swelling, which quickly resolved.  

In March 1989, the appellant complained of right elbow aches 
and decreased sensation at the knees following a fall in the 
bathroom.  No significant findings were reported at this 
time.  In April 1989, the appellant was treated for a right 
shoulder strain after lifting a child.  Neurological testing 
later in April 1989 suggested the presence of a "subjective" 
(i.e., not objectively demonstrated) sensory deficit in the 
lower extremities below the knees.  A short period of 
hospitalization in May 1989 resulted in a reported diagnosis 
of non-organic subjective sensory symptoms with nocturnal leg 
cramps.  At the time of her separation physical examination 
in June 1989, the appellant included only two specific 
instances of right shoulder pain among the 18 specific 
complaints she listed on standard form 93; the examining 
physician reported that these two instances of shoulder pain, 
possibly bursitis, were not considered disabling (NCD), and 
no relevant clinical findings were reported on this official 
medical examination.  

Thus, by the time of the appellant's separation from active 
service, she had a five-year-long history of acute joint 
pains, usually following some minor injury or strain, for 
which no physical (organic) cause had been identified despite 
extensive observation and testing.  

A similar pattern of complaints by the appellant of pain in 
various joints on the right side of her body and inconclusive 
medical examination and test results is reflected by post-
service Naval Reserve medical records, as well.  Thus, 
electrodiagnostic testing of both lower extremities in 
September 1990 was completely normal.  On a June 1991 
periodic physical examination, the cause of the appellant's 
complaints was still reported to be undetermined.  X-ray 
studies at this time of several right-sided joints (hip and 
pelvis, shoulder, foot, and ankle) were all negative for any 
bony pathology.  Another physical examination of the 
appellant in October 1991 resulted in a clinical impression 
of multiple arthralgia of unknown etiology.  A bone scan of 
the right arm and leg in November 1991 was interpreted as 
normal.  

In December 1991, upon a comprehensive review of the 
appellant's Naval Reserve medical records, it was reported 
that no pathological cause for her myalgias/arthralgias had 
been identified.  [NOTE: Myalgia is defined as "muscular 
pain."  Hoag v. Brown, 4 Vet. App. 209 at 211 (1993).  
Arthralgia is defined as "pain in a joint."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484 at 488 (1991).]  

In November 1991, the appellant also was accorded a VA 
medical examination.  Laboratory tests, including the 
rheumatoid factor, were within normal limits.  The VA general 
medical examiner reported as his clinical impression that: "I 
doubt that there is any thyroid or inflammatory cause for the 
joint pains.  There is no other endocrine disorder obvious 
and neurological examination shows no abnormality."  
Orthopedic examination of the appellant at this time was 
negative for any abnormality.  The final diagnosis reported 
on this examination was that no general medical cause for the 
appellant's complaints could be identified.  

Subsequent VA outpatient treatment records are also of 
record.  The appellant's treating physician, J.R. Pierce, 
M.D., reported as his clinical impression in December 1991 
that the appellant had either a doubtful fibrositis or a mild 
sero-negative rheumatoid spondylitis "which may show itself 
later."  This impression was not based upon a review of the 
relevant medical records and did not include a clear 
diagnosis of current disability.  This is reinforced by Dr. 
Pierce's later report in March 1993 that there is "no 
definite diagnosis" for the appellant's joint problems.  
Although he continued to maintain that she had "some type of 
arthritis," Dr. Pierce acknowledged that all laboratory tests 
had been negative except for a borderline sedimentation rate, 
and that all of the appellant's joints appeared to be normal.  

The appellant was accorded another VA medical examination in 
December 1995.  Once again, all laboratory test results were 
within normal limits.  X-ray studies of the right ankle, 
right elbow, right knee, and right foot were all interpreted 
as normal.  It was reported that the appellant seemed to 
attribute the onset of all of her joint complaints to an 
injury to her right elbow sustained in service as a result of 
a fall in a restroom in April 1989.  (In fact, this injury 
occurred in March 1989, and the appellant had several 
complaints of joint pain which preceded this injury.)  After 
a comprehensive physical examination of the appellant, and a 
review of the relevant medical records, including the 
"not...very positive" speculation by a VA Rheumatologist (Dr. 
Pierce) that the appellant might have early rheumatoid 
arthritis or fibrositis, the examiner concluded that the 
appellant did not appear to have rheumatoid arthritis.  
Furthermore, the examiner noted, and found it to be very 
significant, that there had been no evidence of any arthritic 
changes of any kind since the onset of her complaints in 
1989, almost six years earlier.  As an orthopedic surgeon, 
the examiner stated that he could not recognize fibromyalgia 
as a bone or joint disease since the joints involved had 
usually been completely normal to clinical and x-ray 
examination.  He suggested further evaluation by a 
Rheumatologist for continued treatment and possible 
diagnosis.  

In August 1997, the appellant was accorded another VA medical 
examination.  Once again, all laboratory tests, including 
ANA, rheumatoid factor, HLA B27, and C-Reactive protein 
tests, gave no indication of the presence of rheumatoid 
arthritis.  X-ray studies of the right shoulder, right elbow, 
right hip, and right knee, were all interpreted as normal, 
reflecting no objective evidence of traumatic or degenerative 
arthritis, or of any other bony pathology, affecting those 
joints.  The appellant again (inaccurately) inferred and 
alleged that all of her complaints and symptoms of right-
sided joint pain and swelling began after she fell and 
injured her right elbow in service.  The examiner noted that 
such a fall cannot cause rheumatoid arthritis.  He went on to 
observe that the appellant did not even describe symptoms 
consistent with rheumatoid arthritis, denying the presence of 
any redness, local fever, radiating pains, or any significant 
limitation of motion in the affected joints.  After an 
extensive physical examination of the appellant, the examiner 
reported a diagnosis of a basically negative orthopedic 
examination of the right shoulder, right elbow, right wrist, 
right hand, right hip, right knee, and right foot.  
Furthermore, the examiner stated that he found no evidence of 
the residuals of rheumatoid arthritis, and was also unable to 
state with any degree of certainty the etiology of the 
appellant's complaints of right-sided joint pains.  

VA outpatient treatment records through January 1998 reflect 
several referrals of the appellant to the VA Rheumatology 
Clinic for further evaluation and treatment without any 
definite diagnosis being established for pertinent joint 
complaints.  Laboratory testing continued to be negative for 
indications of rheumatoid arthritis.  

Finally, the appellant has submitted the medical treatment 
record of her outpatient visit to a private physician in 
February 1998.  This physician reported that he had 


known the appellant for many years, even back before she went 
into military service.  He recited her version of her medical 
history, and then noted that she gave no history of 
symmetrical joint problems and no definite history of 
inflammatory joint changes.  On the other hand, her medical 
history was compatible with morning stiffness, mostly on the 
right side.  There was a full range of motion in the right 
hip and shoulder; no obvious muscle wasting was observed; and 
there were no obvious nerve root pressure signs.  This 
private physician reported no diagnosis; but he did state 
that the appellant's father had recently been diagnosed with 
rheumatoid arthritis, although his presentation was 
definitely not similar to the appellant's.  

The Board does not wish to minimize the appellant's 
complaints of right-sided joint pain and swelling.  These are 
clearly very troubling to her, and the Board is not 
unsympathetic to her current situation.  However, the present 
evidentiary record reflects no competent medical evidence 
diagnosing the underlying cause of those complaints.  There 
is no clear diagnosis of current disability that is supported 
by medical testing or other objective medical evidence.  
Under these circumstances, with the cause of the appellant's 
complaints unidentified by medical science, the appellant's 
current claims cannot be well-grounded pursuant to 
38 U.S.C.A. § 5107(a) as there is no evidence of a current 
disability, only a set of undiagnosed symptoms and mostly 
subjective complaints.  

There is also no competent medical evidence to establish that 
the appellant incurred or manifested chronic pertinent 
disability (as opposed to a series of acute and transitory 
episodes unrelated to each other) in service or currently.  
Likewise, medical evidence of a nexus between her current, 
undiagnosed complaints and the symptoms experienced in 
service is impossible under the present circumstances.  



Accordingly, the present appeal must be denied for failure to 
present well-grounded claims seeking service connection for 
disabilities of the right elbow, right hand and wrist, right 
knee, or for arthritis of multiple joints.  

ORDER

As to all issues, the appeal is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

